Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147271                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  CHARLES PHILLIP HOLLOWAY,                                                                                           Justices
           Plaintiff-Appellant,
  v                                                                 SC: 147271
                                                                    COA: 311765
                                                                    Macomb CC: 2012-000057-AH
  MACOMB CORRECTIONAL FACILITY
  WARDEN,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 10, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           p1021
                                                                               Clerk